Citation Nr: 1040445	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-26 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for granulomatous 
disease of the right upper lobe with chronic obstructive 
pulmonary disease (COPD) and history of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1948 to April 1957.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Baltimore, Maryland.  It was remanded 
by the Board in October 2009 for readjudication by the agency of 
original jurisdiction (AOJ) because the Veteran submitted new 
evidence without a waiver of RO consideration.  Such 
readjudication having been accomplished, the case was returned to 
the Board for appellate disposition.

The Board notes that the Veteran requested a hearing before a 
Member of the Board.  However, the Veteran subsequently withdrew 
his request.  Therefore, no hearing was held in this matter.  38 
C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's pulmonary disorder was not shown to be 
characterized by a forced expiratory volume in 1 second (FEV-1) 
of 55 percent or less; an FEV-1/forced vital capacity (FVC) of 55 
percent or less; a diffusion capacity of the lung for carbon 
monoxide (DLCO) of 55 percent or less; maximum oxygen consumption 
of 20 or less ml/kg/min (with cardiorespiratory limit); at least 
monthly visits to a physician for required care of exacerbations; 
at least three courses per year of systemic (oral or parenteral) 
corticosteroids; incapacitating episodes of infection of four to 
six weeks total duration per year; near constant findings of 
cough with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis requiring antibiotic usage almost 
continuously; cor pulmonale; right ventricular hypertrophy; 
pulmonary hypertension; episodes of acute respiratory failure; or 
to require outpatient oxygen therapy.  


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
granulomatous disease of the right upper lobe with COPD and 
history of asbestos exposure were not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.97, Diagnostic Codes 6600-
6604. (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in September 2005, 
prior to the rating decision that is appealed herein, which 
explained VA's duty to assist the Veteran with obtaining evidence 
in support of his claim.  This letter also informed the Veteran 
that, in order to receive a higher rating for his pulmonary 
disorder, he had to show that it got worse.  

In May 2006 the Veteran was sent a letter that contained the 
specific criteria applicable to rating his pulmonary disability 
pursuant to 38 C.F.R. § 4.97, diagnostic codes 6600-6602.  That 
letter also explained the general manner whereby VA assigns 
disability ratings and effective dates for service connected 
disabilities.  He was sent a second letter containing the 
elements necessary to receive a higher rating pursuant to 
diagnostic code 6600 in May 2008.  His claim was thereafter 
readjudicated, most recently in an August 2010 supplemental 
statement of the case (SSOC).

In addition to its duties to provide various notices to a 
claimant, VA also must make reasonable efforts to assist the 
claimant with obtaining the evidence that is necessary to 
substantiate his or her claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records, VA treatment 
records, private treatment records, and the written contentions 
of the Veteran.  The Veteran was afforded two VA examinations in 
connection with his claim.  There is nothing in the claims file 
that indicates that additional evidence exists that would be 
relevant to this claim.  The Board is cognizant that the Veteran 
reported that he is receiving benefits from the Social Security 
Administration (SSA).  However, the Veteran reported that he was 
receiving these benefits based on age rather than disability, 
noting that he "earlied out" of the workforce by taking SSA 
retirement benefits earlier than he otherwise would have.  
Therefore, these records are not relevant to this case.  

II.  Prior Remand

This case was remanded by the Board in October 2009.  A Veteran 
has a right to substantial compliance with the instructions that 
are set forth in a Board remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

The October 2009 remand noted that the Veteran had submitted 
additional evidence without a waiver of RO consideration.  
Therefore, this case was remanded to enable the RO to adjudicate 
the claim with consideration of the new evidence.  This was 
accomplished in an August 2010 SSOC.  Therefore, the terms of the 
remand were substantially complied with.

II. Increased Rating

The Veteran claims that his pulmonary disorder is more serious 
than is encompassed by the currently assigned 30 percent rating.  

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's particular lung disorder, granulomatous disease of 
the right upper lobe with COPD and history of asbestos exposure, 
is not specifically listed in the rating code and must be rated 
by analogy to other pulmonary disorders.  Given that the Veteran 
has also been diagnosed with chronic bronchitis and 
bronchiectasis, the Board considered 38 C.F.R. § 4.97, diagnostic 
codes 6600-6604 in connection with the Veteran's claim.

Pursuant to diagnostic code 6600, which addresses chronic 
bronchitis, a 30 percent rating is assigned when FEV-1 is 56-70 
percent predicted; or FEV-1/FVC is 56 to 70 percent; or DLCO (SB) 
is 56 to 65 percent predicted.  A 60 percent rating is assigned 
when FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 
percent; of DLCO (SB) is 40 to 55 percent predicted; or there is 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned when 
FEV-1 is less than 40 percent predicted; FEV-1/FVC is less than 
40 percent; DLCO (SB) is less than 40 percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); cor 
pulmonale; right ventricular hypertrophy; pulmonary hypertension 
(shown by echocardiogram or cardiac catheterization); episodes of 
acute respiratory failure; or a requirement for outpatient oxygen 
therapy.  

Pursuant to diagnostic code 6601, which addresses bronchiectasis, 
a 30 percent rating is assigned when there are incapacitating 
episodes of infection of 2 to 4 weeks total duration per year or 
when there is a daily productive cough with sputum that is at 
times purulent or blood tinged and that requires prolonged 
(lasting 4 to 6 weeks) antibiotic usage more than twice per year.  
A 60 percent rating is assigned when there are incapacitating 
episodes lasting 4 to 6 weeks total duration per year or when 
there are near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously.  A 100 percent 
rating is assigned when there are incapacitating episodes of 
infection of at least 6 weeks total duration per year.  For 
purposes of this diagnostic code, an incapacitating episode is 
one that requires bed rest and treatment by a physician.

Pursuant to diagnostic code 6602, which addresses asthma, a 30 
percent rating is assigned when FEV-1 is 56-70 percent predicted; 
or FEV-1/FVC is 56 to 70 percent; daily inhalational or 
bronchodilator therapy is required; or inhalational anti-
inflammatory medication is required..  A 60 percent rating is 
assigned when FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 
40 to 55 percent; or there is at least monthly visits to a 
physician for required care of exacerbations; or intermittent (at 
least 3 per year) use of systemic corticosteroids.  A 100 percent 
rating is assigned when FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; or there is more than 1 attack 
per week with episodes of respiratory failure; or where daily use 
of systemic high dose corticosteroids is required.

Pursuant to diagnostic code 6603, which addresses emphysema, a 30 
percent rating is assigned when FEV-1 is 56-70 percent predicted; 
or FEV-1/FVC is 56 to 70 percent; or DLCO (SB) is 56 to 65 
percent predicted.  A 60 percent rating is assigned when FEV-1 is 
40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; of 
DLCO (SB) is 40 to 55 percent predicted; or there is maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned when FEV-1 is less than 
40 percent predicted; FEV-1/FVC is less than 40 percent; DLCO 
(SB) is less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation); cor pulmonale; right ventricular 
hypertrophy; pulmonary hypertension (shown by echocardiogram or 
cardiac catheterization); episodes of acute respiratory failure; 
or a requirement for outpatient oxygen therapy.  

Pursuant to diagnostic code 6604, which addresses COPD, a 30 
percent rating is assigned when FEV-1 is 56-70 percent predicted; 
or FEV-1/FVC is 56 to 70 percent; or DLCO (SB) is 56 to 65 
percent predicted.  A 60 percent rating is assigned when FEV-1 is 
40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; of 
DLCO (SB) is 40 to 55 percent predicted; or there is maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned when FEV-1 is less than 
40 percent predicted; FEV-1/FVC is less than 40 percent; DLCO 
(SB) is less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation); cor pulmonale; right ventricular 
hypertrophy; pulmonary hypertension (shown by echocardiogram or 
cardiac catheterization); episodes of acute respiratory failure; 
or a requirement for outpatient oxygen therapy.

A private treatment record from February 2005 indicated that the 
Veteran experienced chronic bronchitis and was getting over an 
illness that was characterized by increased sputum production.  
The private physician reported that the Veteran underwent 
pulmonary function testing which showed minimal airflow 
obstruction and normal diffusion capacity.  There was some 
hyperinflation and gas trapping.  Flow volume loop showed 
decreased flow at low lung volume consistent with fairly mild 
obstructive lung disease.  The Veteran was not in any acute 
distress and his chest was clear to auscultation and percussion.  
His cardiac rate and rhythm were normal.

The Veteran was first examined by VA in October 2005.  The 
Veteran reported that he had trouble with sleeping at night and 
coughing and that he was treated with albuterol as needed.  The 
examiner noted that the Veteran's granulomatous disease seemed to 
be an incidental finding on a 2002 x-ray but there were no other 
active processes in the lungs found at that time.  

The examiner noted that despite the Veteran's age he seemed to be 
breathing quite normally.  He was not short of breath and he was 
not using oxygen or any other device to help him breathe.  His 
chest was completely normal looking and he had equal breath 
sounds bilaterally.  There was no evidence of any rales, rhonchi, 
or wheezing.  The examiner diagnosed COPD.

Pulmonary function testing (PFT) that was performed in 
conjunction with the examination showed post-bronchodilator 
results as follows: FEV-1 was 91 percent predicted; FEV-1/FVC was 
71 percent; and DLCO was 143 percent predicted.  Pre-
bronchodilator results were worse than post-bronchodilator 
results.  However, 38 C.F.R. § 4.96(d)(4) instructs that post-
bronchodilator results are to be used unless they were poorer 
than the pre-bronchodilator results.  

A February 2006 letter from the Veteran's private physician again 
noted that the Veteran had chronic bronchitis as well as 
"multiple other medical problems."  The Veteran was noted to be 
"reasonably well" but continued to have complaints of cough and 
sputum production.  He did not appear to have any significant 
exercise limitation.  His weight and vital signs were stable.  He 
was in no acute distress and his chest was clear to auscultation 
and percussion without wheezes, rales, or rhonci.  His heart was 
normal in rate and rhythm.

In May 2006 the Veteran wrote that he sometimes felt worse than 
before and that he coughing was worse.  Additionally, in an 
undated letter the Veteran complained that he was coughing more 
and had a tender throat from coughing and being short of breath.  
He noted that sometimes he coughs so hard he loses control of his 
bladder.

A December 2006 VA treatment records shows a diagnosis of 
asthmatic bronchitis, possibly associated with asbestosis.  The 
Veteran was noted to be breathing okay with his symptoms 
controlled by medication.  A May 2007 treatment record showed a 
diagnosis of COPD with the notation that the Veteran was 
experiencing dyspnea.  A May 2007 chest x-ray showed a small 
questionable lung nodule.  

A January 2008 VA treatment records reported the results of PFTs 
from November 2007 and January 2008.  In November 2007 FEV-1 was 
78 percent predicted and FEV-1/FVC was 83 percent.  The document 
does not indicate whether these results were pre- or post- 
bronchodilator.  According to the January 2008 PFTs, FEV-1 was 78 
percent predicted and FEV-1/FVC was 69 percent.  

An April 2001 x-ray and computerized tomography (CT) scan, both 
showing a calcified granuloma in the Veteran's right upper lobe, 
were referenced.  The Veteran was noted to have a prolonged 
expiratory phase but no wheezes or crackles.  He demonstrated 
exertional dyspnea when walking into the examination room but was 
in no acute distress.  The Veteran was diagnosed with mild COPD 
and he was noted to be doing well.  He was prescribed 3 inhalers 
for daily use as well as albuterol as needed.  

An April 2008 treatment note from the Veteran's private physician 
noted that the Veteran had bronchiectasis and a productive cough 
with chronic bronchitic symptoms and sputum production.  

The Veteran was reexamined by VA in July 2008.  At that time he 
reported that he had a cough that was occasionally productive.  
His sputum was clear.  Occasionally he had hemoptysis when his 
chronic bronchitis was complicated by a viral infection.  He had 
no history of anorexia.  He reported becoming short of breath 
after walking 100 yards at a slow pace.  The Veteran reported 
wheezing all year long.  He was currently prescribed 4 different 
inhalers.  He was not incapacitated by his respiratory symptoms 
and never had to use oxygen therapy.  The Veteran did not report 
any side effects from the use of inhalers.

Upon examination the Veteran was alert and well oriented and was 
not in any respiratory distress walking from the waiting room to 
the examiner's office.  There was no evidence of cor pulmonale, 
right ventricular hypertrophy, or pulmonary hypertension.  The 
Veteran did not report any weight loss.  The examiner noted that 
previous PFTs showed mild to moderately obstructed airflow and 
that a prior CT scan showed biapical parenchymal and pleural 
scarring as well as a calcified granuloma in the right upper 
lobe.  He was also noted to have signs of bronchiectasis.  He was 
diagnosed with COPD, chronic bronchitis, bronchiectasis, a right 
upper lobe granuloma, and bilateral pleural thickening secondary 
to asbestos exposure.  

PFTs that were performed in connection with the examination 
showed post bronchodilator results as follows:  FEV-1 was 85 
percent predicted; FEV-1/FVC was 68 percent.  DLCO was not 
reported post-bronchodilator.   Pre-bronchodilator results were 
as follows:  FEV-1 was 66 percent predicted; FEV-1/FVC was 60 
percent, and DLCO was 101 percent predicted.  The pulmonary 
function technician noted that, in performing the tests, the 
Veteran exhibited variable effort.  He was unable to perform the 
testing with the effort needed for measurement of acceptable 
results.  After numerous attempts, American Thoracic Society 
(ATC) criteria were met on prebronchodilator spirometry maneuvers 
except for the end of test criteria.  On post bronchodilator 
spirometry the FEV-1 reproducibility criteria and peak flow 
criteria were not met.  DLCO ATS inspiratory volume criteria were 
met one 1 occasion and that was reported.  For this reason, 
although 38 C.F.R. § 4.96(d)(4) instructs that post-
bronchodilator results be used unless they are worse than pre-
bronchodilator results, the Board has considered both the 
Veteran's pre- and post-bronchodilator results with respect to 
this examination.  

The examiner opined that the Veteran was unemployable due to his 
shortness of breath and chronic cough.  He noted that the Veteran 
also had prostate cancer.  

A November 2008 treatment note from the Veteran's private 
physician indicated that the Veteran had dyspnea after walking 
approximately 200 feet but that his clinical status was largely 
unchanged from his prior examination.  An x-ray of the Veteran's 
chest was unremarkable.  He still continued to have frequent 
episodes of cough and sputum production but no hemoptysis.  The 
Veteran's bronchodilator regimen was unchanged.  

A February 2009 computer printout from a private hospital 
indicated that the Veteran then had bronchitis.  

The Veteran does not meet the criteria for a rating in excess of 
30 percent for his respiratory disability.  His FEV-1 was never 
shown to be 55 percent predicted or less, his FEV-1/FVC was not 
shown to be 55 percent or less, and his DLCO was not shown to be 
55 percent predicted or less.  Maximum oxygen consumption was not 
shown to be 20 ml/kg/min or less with a cardiorespiratory limit.  
He was not shown to have cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or episodes of acute 
respiratory failure.  He does not use outpatient oxygen therapy 
and was not shown to need at least three courses of 
corticosteroids or other immunosuppressive drugs per year.  
Rather, he is on a regime of bronchodilators.  Also, he was not 
shown to require at least monthly visits to a physician for 
required care of exacerbations of his lung disorder.

Additionally, the Veteran was not shown to have incapacitating 
episodes of bronchiectasis that lasted at least 4 weeks per year.  
While he was shown to have a chronic cough with sometimes 
purulent sputum, it was not associated with anorexia, weight 
loss, and frank hemoptysis requiring antibiotic usage almost 
continuously.  A chronic productive cough along is insufficient 
to warrant a higher rating under diagnostic code 6601.  

The Board acknowledged the finding that the Veteran was 
unemployable due to his chronic cough and shortness of breath 
that was made in the July 2008 report of examination.  This is 
not supported by other evidence, however.  The evidence shows 
that the Veteran is retired and did not stop working wholly due 
to his lung disorder.  In documentation the Veteran submitted in 
connection with a claim for total disability by reason of 
individual unemployability (TDIU), which was the subject of a 
separate rating decision that is not on appeal herein, the 
Veteran wrote that he had not worked since 1992.  In a separate 
May 2008 written statement the Veteran indicated that he taken an 
early out from work for Social Security partly because of his 
lung disease but partly for other reasons.  The Veteran wrote 
that he had several medical problems other than his pulmonary 
disability.  Notably, at the October 2005 VA examination, which 
took place long after the Veteran retired, he was noted to be 
breathing quite normally in spite of his age, and his private 
treatment records do not reflect any significant work related 
limitations associated with his lung function although the 
Veteran is noted to have multiple other medical problems.  
Moreover, the examiner's conclusion as to the Veteran's 
unemployability is not supported by the results of the PFTs which 
were performed at that, or any other, time.  Even the examiner 
noted that the Veteran also had other medical problems that 
impacted his employability, noting that, in addition to his 
breathing problems, the Veteran had prostate cancer.

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptoms 
of shortness of breath and cough with sputum production are fully 
and specifically contemplated by the rating schedule.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

A rating in excess of 30 percent for granulomatous disease of the 
right upper lobe with COPD and history of asbestos exposure is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


